Order filed January 27, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00928-CV
                                  ____________

                         ALICE M. JONES, Appellant

                                       V.

        ANTONIO MURILLO INDIVIDUALLY AND D/B/A TIGER
         CONSTRUCTION AND THE NATIONAL ASSOCIATION OF
            MINORITY CONTRACTORS OF TEXAS, Appellee


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2006-76136

                                  ORDER

      The clerk’s record was filed February 07, 2014. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Order Granting Bill of Review and Vacating
Underlying Judgment, filed January 24, 2012 (signed January 30, 2012).
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before Tuesday, February 06, 2015, containing Order Granting Bill of
Review and Vacating Underlying Judgment, filed January 24, 2012 (signed
January 30, 2012).

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM